Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

SUPPORT AGREEMENT

BY AND AMONG

CAMBRIDGE DISPLAY TECHNOLOGY, INC.

SUMITOMO CHEMICAL CO., LTD.

ROSY FUTURE, INC.

AND

THE STOCKHOLDERS OF

CAMBRIDGE DISPLAY TECHNOLOGY, INC.

LISTED ON SCHEDULE I HERETO

Dated as of July 31, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of July 31, 2007, by and
among SUMITOMO CHEMICAL CO., LTD., a Japanese corporation (“Parent”), ROSY
FUTURE, INC., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), and each of the stockholders of the Company set forth on
Schedule I hereto, in each case severally and not jointly (the “Stockholders”),
and, solely for purposes of Sections 4.4, 4.6 and 5.5 hereof, CAMBRIDGE DISPLAY
TECHNOLOGY, INC., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, simultaneously with the execution hereof, Parent, Merger Sub and the
Company have entered into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”);

WHEREAS, pursuant to the Merger Agreement, and subject to the terms and
conditions set forth therein, (a) each issued share of common stock, par value
$0.01 per share, of the Company (the “Common Shares”) not owned by Parent,
Merger Sub, the Company or their respective subsidiaries shall be converted into
the right to receive $12.00 in cash, without interest (the “Merger
Consideration”), and (b) Merger Sub will be merged with and into the Company
(the “Merger”), the separate corporate existence of Merger Sub shall cease, and
the Company shall continue as the surviving corporation in accordance with the
Delaware General Corporation Law (the “DGCL”) as well as all other applicable
Laws (capitalized terms used and not defined herein shall have the meanings
given to such terms in the Merger Agreement);

WHEREAS, as of the date hereof, each Stockholder owns and has the power to vote
the number of Common Shares of the Company set forth opposite such Stockholder’s
name on Schedule I hereto (collectively, the “Subject Shares”);

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, and as an inducement and in consideration therefor,
Parent has required that each Stockholder agree, and each Stockholder has
agreed, to enter into this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the respective meanings specified therefor below:

“Acquisition Transaction” shall have the meaning specified in Section 4.2.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; provided, that, for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise and provided, further,
that an Affiliate of any Person shall also include (i) any officer, director,
trustee or beneficiary of such Person, (ii) any spouse, parent, sibling or
descendant of any Person described in clause (i) above, and (iii) any trust for
the benefit of any Person described in clauses (i) through (ii) above or for any
spouse, issue or lineal descendant of any Person described in clauses (i)
through (ii) above.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banks located in New York, New York shall be authorized or required by Law
to close.

“Common Shares” shall have the meaning specified in the Recitals hereto.

“Company” shall have the meaning specified in the Preamble hereto.

“DGCL” shall have the meaning specified in the Recitals hereto.

“Effective Term” shall have the meaning specified in Section 2.1.

“Effective Time” shall mean the date and time when the Merger shall become
effective.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“HSR Act” shall have the meaning specified in Section 5.2.

“Merger” shall have the meaning specified in the Recitals hereto.

“Merger Agreement” shall have the meaning specified in the Recitals hereto.

“Merger Consideration” shall have the meaning specified in the Recitals hereto.

“Merger Sub” shall have the meaning specified in the Preamble hereto.

“Parent” shall have the meaning specified in the Preamble hereto.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a limited liability partnership, a
trust, an incorporated organization and a Governmental Entity.

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated as of December 21, 2004 among the Company, Kelso
Investment Associates

 

2



--------------------------------------------------------------------------------

VI, L.P., KEP VI, LLC, Hillman Capital Corporation, Hillman CDT LLC, Hillman CDT
2000 LLC and certain employees of the Company, as amended.

“Shares” shall have the meaning specified in Section 2.1.

“Stockholders” shall have the meaning specified in the Preamble hereto.

“Subject Shares” shall have the meaning specified in the Recitals hereto.

“Subsidiary” shall mean, with respect to any Person, any other Person, an amount
of the voting securities, other voting ownership or voting partnership interests
of which is sufficient to elect at least a majority of its Board of Directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which is owned directly or indirectly by such first
Person).

“Transaction Documents” shall have the meaning specified in Section 2.1.

ARTICLE II

VOTING OF SHARES

Section 2.1 Agreement to Vote the Subject Shares. Each Stockholder, solely in
its capacity as such, and for itself only, hereby agrees that, during the period
commencing on the date hereof and continuing until the termination of this
Agreement in accordance with Section 6.1 (such period, the “Effective Term”), at
any meeting or any adjournment or postponement thereof of the stockholders of
the Company, however called, or in connection with any written consent in lieu
of such meeting, such Stockholder shall appear at each such meeting, in person
or by proxy, or otherwise cause the Shares (as defined below) to be counted as
present thereat for purposes of establishing a quorum, and each such Stockholder
shall vote (or cause to be voted) or act by written consent with respect to all
of the Subject Shares and any other voting securities of the Company owned by
such Stockholder (including any such securities acquired hereafter directly or
indirectly by such Stockholder, collectively with such Stockholder’s Subject
Shares, the “Shares”) (x) in favor of the adoption and approval of the Merger
Agreement and the Merger and the approval of the terms thereof and each of the
other actions contemplated by the Merger Agreement and this Agreement, including
any other action reasonably requested by Parent in furtherance thereof,
(y) against any action (including, without limitation, any motion to adjourn or
postpone a meeting of stockholders of the Company at which any matters
contemplated by the Merger Agreement or this Agreement (collectively, the
“Transaction Documents”) are to be presented to a vote of such stockholders),
transaction or agreement that would result in a breach in any material respect
of or would otherwise be inconsistent with any covenant, representation or
warranty or any other obligation or agreement of the Company in any Transaction
Document to which it is a party, or of such Stockholder under this Agreement,
and (z) without limiting the preceding clause (y) and except as otherwise agreed
to in writing in advance by Merger Sub, against the following actions (other
than the Merger and the transactions contemplated by the Transaction Documents):
(i) any extraordinary corporate transaction, such as a merger, share exchange,
arrangement, reorganization, consolidation, business combination,
recapitalization,

 

3



--------------------------------------------------------------------------------

liquidation, dissolution or similar transaction involving the Company or any of
its respective Subsidiaries; (ii) any approval or consent regarding any
Acquisition Transaction; (iii) any change in the Persons who constitute the
board of directors of the Company other than filling vacancies in connection
with voluntary resignations or the appointment of Parent nominees; or (iv) any
other action involving the Company or any of its Subsidiaries that is intended,
or would reasonably be expected, to impede in any material respect, interfere
with, delay, postpone, or adversely affect the Merger or any of the transactions
contemplated by the Transaction Documents or any other agreement referred to
therein.

ARTICLE III

PROXY

Section 3.1 Grant of Proxy. Each Stockholder hereby appoints with respect to
such Stockholder’s Shares of the Company, Merger Sub and its executive officers,
from the date hereof until the termination of this Agreement in accordance with
its terms, such Stockholder’s proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
Effective Term with respect to such Stockholder’s Shares on the matters and in
the manner specified in Section 2.1. Each Stockholder is hereby delivering to
Parent a proxy in the form attached hereto as Exhibit A. This proxy is given in
connection with the Merger Agreement to secure the performance of the duties of
each Stockholder under this Agreement. Each Stockholder shall take such further
action or execute such other instruments as may be reasonably necessary to
effectuate the intent of this proxy. The proxy and power of attorney set forth
in this Section 3.1 shall terminate automatically without any further action by
any party hereto upon termination of this Agreement in accordance with its
terms.

Section 3.2 Nature of Proxy. The grant of proxy and appointment as power of
attorney pursuant to Section 3.1 by each Stockholder shall be irrevocable during
the Effective Term and shall be deemed to be coupled with an interest sufficient
in law to support an irrevocable proxy. Each Stockholder hereby revokes any and
all previous proxies with respect to such Stockholder’s Shares. Each Stockholder
agrees not to grant any proxy to any Person that conflicts with the proxy
granted by such Stockholder pursuant to this Article III, and any attempt to do
so shall be void and of no force and effect. It is understood and agreed that
Merger Sub will not use the proxy and power of attorney granted pursuant to this
Article III unless the Stockholder fails to comply with Section 2.1 hereof and
that, to the extent Merger Sub uses such proxy and power of attorney, it will
only vote such Shares with respect to the matters specified in, and in
accordance with the provisions of, Section 2.1 hereof. The power of attorney
granted herein is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of such Stockholder.

ARTICLE IV

COVENANTS

Section 4.1 Generally. Each Stockholder agrees that during the Effective Term,
except as contemplated by the terms of this Agreement, such Stockholder shall
not (a) sell, transfer,

 

4



--------------------------------------------------------------------------------

tender, pledge, encumber, assign or otherwise dispose of, or enter into any
contract, option or other agreement with respect to, or consent to, the sale,
transfer, tender, pledge, encumbrance, assignment or other disposition of, any
or all of such Stockholder’s Shares; (b) grant any proxies or powers of attorney
in respect of such Stockholder’s Shares, deposit any of such Stockholder’s
Shares into a voting trust or enter into a voting agreement of any kind with
respect to any of such Stockholder’s Shares; or (c) enter into any agreement,
contract, letter of intent, agreement in principle or understanding with any
Person or take any other action that violates or conflicts with or could
reasonably be expected to violate or conflict with the provisions and agreements
contained in any Transaction Document, provided that each Stockholder shall be
permitted to sell all or any of its Shares to a person who executes an Agreement
substantially identical to this Agreement with Parent, the Company and Merger
Sub.

Section 4.2 No Solicitation of Other Offers. (a) During the Effective Term, no
Stockholder shall, and each Stockholder shall not authorize or permit any of its
Subsidiaries or Affiliates (other than the Company, to the extent the Company is
or may be deemed an Affiliate of such Stockholder, and is acting as contemplated
by Section 5.02 of the Merger Agreement) or any of its, Subsidiaries’ or
Affiliates’ directors, officers, employees, agents or representatives to,
directly or indirectly, solicit, initiate or encourage, or furnish or disclose
non-public information in furtherance of, any inquiries or the making of any
proposal with respect to any merger, liquidation, recapitalization,
consolidation or other business combination involving the Company or its
Subsidiaries or acquisition of any capital stock or any material portion of the
assets of the Company or its Subsidiaries, or any combination of the foregoing
(other than in connection with the Merger and the other transactions
contemplated by the Merger Agreement) (an “Acquisition Transaction”), or
negotiate, explore or otherwise engage in substantive discussions with any
Person (other than Parent, Merger Sub or their respective directors, officers,
employees, agents and representatives) with respect to any Acquisition
Transaction or enter into any agreement, arrangement or understanding requiring
it to abandon, terminate or fail to consummate the Merger or any other
transactions contemplated by the Merger Agreement.

(b) Immediately following the execution of this Agreement, each Stockholder
shall, and shall cause its Subsidiaries and Affiliates (other than the Company,
to the extent the Company is or may be deemed an Affiliate of such Stockholder,
and is acting as contemplated by Section 5.02 of the Merger Agreement) and its
Subsidiaries’ and its Affiliates’ officers, directors, employees,
representatives and agents to, immediately cease any existing discussions or
negotiations, if any, with any parties conducted heretofore with respect to any
acquisition or exchange of all or any material portion of the assets of, or any
equity interest in, the Company or any of its Subsidiaries or any business
combination with the Company or any of its Subsidiaries (other than Parent,
Merger Sub or their respective directors, officers, employees, agents and
representatives). During the Effective Term, each Stockholder shall promptly
advise Parent orally and in writing of the receipt, directly or indirectly, of
any proposal for an Acquisition Transaction or of any inquiry that could lead to
an Acquisition Transaction, identify the offeror, furnish to Parent any
information with respect to the Company delivered by such Stockholder to such
offeror and keep Parent fully informed of the status including any change to the
material terms of any such Acquisition Transaction.

 

5



--------------------------------------------------------------------------------

Section 4.3 Waiver of Appraisal Rights. Each Stockholder hereby irrevocably
waives any rights of appraisal or rights to dissent from the Merger that such
Stockholder may have.

Section 4.4 Stop Transfer. Each Stockholder agrees with, and covenants to,
Parent that such Stockholder shall not request that the Company register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any of such Stockholder’s Shares, unless such transfer is made in
compliance with this Agreement. the Company hereby agrees that during the term
of this Agreement it shall not register the transfer (book-entry or otherwise)
of any certificate or uncertificated interest representing any Shares, unless
such transfer is made in compliance with this Agreement.

Section 4.5 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary, the parties hereto acknowledge and agree that each Stockholder’s
obligations under this Agreement are solely in its capacity as a stockholder of
the Company, and that the covenants and agreements set forth herein shall not
prevent any officer or director of the Company, acting in such capacity, from
taking any action permitted by the proviso to Section 5.02(a) of the Merger
Agreement.

Section 4.6 Board Approval. The Company represents and warrants that the Board
of Directors of the Company has approved and adopted this Agreement and the
Merger Agreement and the transactions contemplated hereby and thereby for all
purposes. the Company agrees that it will not take any action during the term of
this Agreement (other than as permitted by the Merger Agreement) to make the
representations and warranties made in this Section 4.6 untrue in any respect.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

Each Stockholder, severally and not jointly, hereby represents and warrants to
Parent and Merger Sub solely with respect to itself as follows:

Section 5.1 Ownership. Such Stockholder is the record and beneficial owner of
the Subject Shares set forth opposite such Stockholder’s name on Schedule I
attached hereto as of the date hereof. The Subject Shares set forth opposite the
name of such Stockholder on Schedule I constitute all of the shares of capital
stock of the Company owned of record or beneficially by such Stockholder as of
the date hereof. Except as set forth on Schedule I, such Stockholder does not
own, of record or beneficially, any warrants, options or other rights to acquire
any shares of capital stock of the Company. The securities listed beside such
Stockholder’s name on Schedule I and the certificates representing such
securities are now, and at all times during the term hereof will be, held by
such Stockholder, or by a nominee or custodian for the benefit of such
Stockholder, free and clear of all Liens, encumbrances, proxies, voting trusts
or other agreement, arrangement or restriction with respect to the voting or
transfer of such securities that would prohibit such Stockholder from complying
with this Agreement with respect to such securities (other than as contemplated
by this Agreement, the Merger Agreement and the Registration Rights Agreement).

 

6



--------------------------------------------------------------------------------

Section 5.2 Authority; No Conflicts. Such Stockholder has the authority and has
been duly authorized by all necessary action (including consultation, approval
or other action by or with any other Person), to execute, deliver and perform
this Agreement and consummate the transactions contemplated hereby. Except for
filings and approvals under the Hart-Scott-Rodino Antitrust Improvements Acts of
1976, as amended (the “HSR Act”) or other applicable antitrust laws, no filing
with, or permit, authorization, consent or approval of any, Governmental Entity
is necessary for the execution of this Agreement by such Stockholder and the
consummation by such Stockholder of the transactions contemplated hereby and
none of the execution and delivery of this Agreement by such Stockholder or the
performance by such Stockholder of its obligations under this Agreement will
(A) conflict with or result in any breach of any applicable organization
documents of such Stockholder, (B) conflict with or result in any breach of or
constitute (with or without notice or lapse of time or both) a default (or give
rise to any third-party right of termination, cancellation, material
modification or acceleration) under any of the material terms, conditions or
provisions of any material note, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind to which such Stockholder is a party or by which such
Stockholder or any of such Stockholder’s properties or assets may be bound, or
(C) materially violate any order, writ, injunction, decree, judgment, order,
statute, rule or regulation applicable to such Stockholder or any of such
Stockholder’s properties or assets.

Section 5.3 Binding Effect. This Agreement has been duly executed and delivered
by such Stockholder and is the valid and binding agreement of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to creditors’ rights generally and by equitable principles
to which the remedies of specific performance and injunctive and similar forms
of relief are subject.

Section 5.4 Reliance by Parent and Merger Sub. Each Stockholder and the Company
understands and acknowledges that Parent and Merger Sub are entering into the
Merger Agreement in reliance upon such Stockholder’s and the Company’s execution
and delivery of this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Termination. This Agreement shall terminate on the earliest to occur
of (a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms or (c) an agreement of Parent, Merger Sub and the
Stockholders to terminate this Agreement. Upon termination of this Agreement in
accordance with this Section 6.1, this Agreement and the representations and
warranties and agreements of the parties contained herein shall become null and
void and have no effect with no liability on the part of any party hereto;
provided, however, that no such termination shall relieve any party from
liability for any breach hereof prior to such termination.

 

7



--------------------------------------------------------------------------------

Section 6.2 Stockholder Capacity. No Stockholder executing this Agreement who is
or becomes during the term hereof a director or officer of the Company makes any
agreement or understanding herein in his or her capacity as such a director or
officer. Each Stockholder executes this Agreement solely in its capacity as the
record holder or beneficial owner (or affiliate of such record holder or
beneficial owner) of such Stockholder’s Subject Shares and for its account only.

Section 6.3 Disclosure. Each Stockholder hereby permits the Company, Parent and
Merger Sub to disclose in any notice, information statement or proxy statement
provided to Stockholders regarding the Merger its identity and ownership of
Subject Shares and the nature of its commitments, arrangements, and
understandings pursuant to this Agreement.

Section 6.4 Entire Agreement. This Agreement and the agreements referred to
herein, including the Merger Agreement, contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements and understandings, oral and written, with
respect thereto.

Section 6.5 Binding Effect; Benefit; Assignment; Transfers. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, without
the prior written consent of each of the other parties, except that each of
Parent and Merger Sub may assign and transfer its rights and obligations
hereunder to any direct or indirect wholly owned Subsidiary of Parent. Nothing
in this Agreement, expressed or implied, is intended to confer on any Person,
other than the parties hereto, any rights or remedies.

Section 6.6 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by only those parties
affected by such amendment, supplement, waiver, modification or termination.

Section 6.7 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered in person or
mailed, certified or registered mail with postage prepaid, or sent by facsimile
(upon confirmation of receipt), as follows:

(i) If to any Stockholder, to such Stockholder at the address set forth next to
such Stockholder’s name on Schedule I;

(ii) If to either Parent or Merger Sub, to:

Sumitomo Chemical Co., Ltd.

27-1

Shinkawa 2-chome

Chuo-ku, Tokyo 104-8260, Japan

Telephone: 81 3 5543 5142

Facsimile: 81 3 5543 5909

Attention: Toshiyuki Yoshino

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, NY 10036-4039

Facsimile: 212 858-1500

Attention: Donovan Burke, Esq.

and a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

Gaikokuho Jimubengoshi Jimusho

Fuerte Kojimachi Building 5th Fl.

7-25, Kojimachi 1-chome

Chiyoda-ku, Tokyo

102-0083, Japan

Facsimile: 011-813-5226-7261

Attention: William Huss, Esq.

(iii) If to the Company, to:

Cambridge Display Technology, Inc.

c/o Cambridge Display Technology Limited

Building 2020

Cambourne Business Park

Cambridgeshire

CB23 6DW

United Kingdom

Telephone: 44 (0) 1954 713600

Facsimile: 44 (0) 1954 713620

Attention: Hilary Charles

with a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP

265 Strand

London WC2R 1BH

Facsimile: 44 (0) 2071 708600

Attention: Richard Nevins, Esq.

or to such other Person or address as any party shall specify by notice in
writing to each of the other parties. All such notices, requests, demands,
waivers and communications shall be deemed to have been received on the date of
delivery, except for a notice of a change of address, which shall be effective
only upon receipt thereof.

 

9



--------------------------------------------------------------------------------

Section 6.8 Specific Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, this being in addition to any other remedy to
which they are entitled at law or in equity.

Section 6.9 Remedies Cumulative. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 6.10 No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

Section 6.11 GOVERNING LAW. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE
PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES AND RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

Section 6.12 Jurisdiction; Agents for Service of Process. Any judicial
proceeding brought against any of the parties to this Agreement on any dispute
arising out of this Agreement or any matter related hereto may be brought in any
New York state court, any Federal court located in the State of New York or the
State of Delaware or in any Delaware state court, and, by execution and delivery
of this Agreement, each of the parties to this Agreement accepts the exclusive
jurisdiction of such courts, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. Each of Parent, Merger Sub,
the Company and each Stockholder agree that service of any process, summons,
notice or document by U.S. registered mail to such party’s address set forth
above shall be effective service of process for any action, suit or proceeding
with respect to any matters for which it has submitted to jurisdiction pursuant
to this Section 6.12.

Section 6.13 Waiver of Jury Trial. Each of Parent, Merger Sub, the Company, and
each Stockholder hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any litigation as
between the parties directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated hereby or
disputes relating hereto. Each of Parent, Merger Sub, the Company, and each

 

10



--------------------------------------------------------------------------------

Stockholder (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other parties have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 6.13.

Section 6.14 Notice of Additional Shares. Each Stockholder agrees, while this
Agreement is in effect, to notify Parent promptly of the number of any Common
Shares or other voting securities of the Company acquired by such Stockholder
after the date hereof.

Section 6.15 Headings. The descriptive headings of this Agreement are inserted
for convenience only, do not constitute a part of this Agreement and shall not
affect in any way the meaning or interpretation of this Agreement.

Section 6.16 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument.

[Signatures follow immediately on the next page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

SUMITOMO CHEMICAL CO., LTD. By   /s/ K. Nakae   Name: Kiyohiko Nakae   Title:
  Managing Executive Officer ROSY FUTURE, INC. By   /s/ T. Yoshino   Name:
Toshiyuki Yoshino   Title:   CEO

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

CAMBRIDGE DISPLAY TECHNOLOGY, INC. By   /s/ Michael Black   Name: Michael Black
  Title:   CFO

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

STOCKHOLDER By   /s/ Suk Bae Cha   Name: SB Cha   Title:

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

STOCKHOLDER By   /s/ David Fyfe   Name: David Fyfe   Title:

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

STOCKHOLDER By   /s/ Ian Chao   Name: Ian Chao   Title:

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

KELSO INVESTMENT ASSOCIATES VI, L.P. By:   Kelso GP VI, LLC, its general partner
By   /s/ James Connors   Name: James J. Connors, II   Title:   Managing Member

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

KEP VI, LLC By   /s/ James Connors   Name: James J. Connors, II   Title:
  Managing Member

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

MAGNETITE ASSET INVESTORS L.L.C.

By:   BlackRock Financial Management, Inc.  

its Managing Member

By   /s/ Frank Gordon   Name: Frank Gordon   Title:   Managing Director

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and each Stockholder have
caused this Agreement to be duly executed as of the day and year first above
written.

 

CARDINAL COURT INVESTORS

By   /s/ Robert D. Kamman   Name: Robert D. Kamman   Title:   Manager

SUPPORT AGREEMENT



--------------------------------------------------------------------------------

Schedule I – Stockholder Information

 

Stockholder

   Number of
Shares

Cardinal Court Investors

   56,095

Kelso Investment Associates VI, L.P.

   7,498,412

KEP VI, LLC

   1,159,421

Magnetite Asset Investors L.L.C.

   275,294

David Fyfe

   90,600

Suk Bae Cha

   28,917

Ian Chao

   7,160

SCHEDULE I TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

IRREVOCABLE PROXY

The undersigned stockholder of Cambridge Display Technology, Inc., a Delaware
corporation (the “Company”), hereby irrevocably appoints Rosy Future, Inc., a
Delaware corporation (“Merger Sub”), as the sole and exclusive attorney and
proxy of the undersigned, with full power of substitution and resubstitution, to
the full extent of the undersigned’s rights with respect to: (i) the shares of
capital stock of the Company owned by the undersigned beneficially and of record
as of the date hereof, which shares are listed on Schedule I to this Proxy, and
(ii) any and all shares of capital stock of the Company acquired (and owned
beneficially and of record) by the undersigned on or after the date hereof
(collectively, the “Owned Shares”), until the Expiration Date (as defined
below). As used herein, the term “Expiration Date” shall mean the earliest to
occur of: (A) such date and time as the merger of Merger Sub with and into the
Company (the “Merger”) contemplated by that certain Agreement and Plan of Merger
dated as of July 31, 2007, among Sumitomo Chemical Co., Ltd., a Japanese
corporation (“Parent”), Merger Sub, and the Company (the “Merger Agreement”)
shall become effective, (B) the termination of the Merger Agreement in
accordance with its terms and (C) an agreement of Parent, Merger Sub and the
undersigned stockholder to terminate this Proxy. Upon the execution hereof, all
prior proxies given by the undersigned with respect to the Owned Shares are
hereby revoked and no subsequent proxies will be given by the undersigned with
respect to the Owned Shares that conflicts with this proxy.

This proxy and power of attorney is coupled with an interest sufficient in law
to support an irrevocable proxy and is granted in consideration of Parent and
Merger Sub entering into the Merger Agreement. The attorney and proxy named
above will be empowered at any time prior to the Expiration Date to vote or act
by written consent with respect to the Owned Shares at every annual, special,
adjourned or postponed meeting of the Company stockholders, and in every written
consent in lieu of such a meeting, as provided below. The power of attorney
granted herein is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of the undersigned stockholder of the Company.

The attorney and proxy named above may only exercise this proxy to vote the
Owned Shares subject hereto at any time prior to the Expiration Date at every
annual, special or adjourned meeting of the stockholders of the Company and in
every written consent in lieu of such meeting, (x) in favor of the adoption and
approval of the Merger Agreement and the Merger and the approval of the terms
thereof and each of the other actions contemplated by the Merger Agreement and
the Support Agreement dated as of July 31, 2007 (the “Support Agreement”),
including any other action reasonably required in furtherance thereof,
(y) against any action (including, without limitation, any motion to adjourn or
postpone a meeting of stockholders of the Company at which any matters
contemplated by the Merger Agreement or Support Agreement (collectively, the
“Transaction Documents”) are to be presented to a vote of such stockholders),
transaction or agreement that would result in a breach in any respect of or
would otherwise be inconsistent with any covenant, representation or warranty or
any other obligation or agreement of the Company in any Transaction Document to
which it is a party, or of such Stockholder under the Support Agreement, and
(z) without limiting the preceding clause (y) and except as otherwise agreed to
in writing in advance by Merger Sub, against the following actions (other than
the Merger and the transactions contemplated by the Transaction Documents and
the

 

1



--------------------------------------------------------------------------------

other agreements referred to therein): (i) any extraordinary corporate
transaction, such as a merger, share exchange, arrangement, reorganization,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving the Company or any of its respective
Subsidiaries (as defined in the Support Agreement); (ii) approval or consent
regarding any Acquisition Transaction (as defined in the Support Agreement);
(iii) any change in the Persons (as defined in the Support Agreement) who
constitute the board of directors of the Company other than filling vacancies in
connection with voluntary resignations or the appointment of Parent nominees; or
(iv) any other action involving the Company or any of its Subsidiaries that is
intended, or would reasonably be expected, to impede in any material respect,
interfere with, delay, postpone, or adversely affect the Merger or any of the
transactions contemplated by the Transaction Documents or any other agreement
referred to therein.

The undersigned stockholder may vote the Owned Shares on all other matters.

Notwithstanding anything to the contrary contained herein, the attorney and
proxy named above may only exercise this proxy to vote the Owned Shares if the
undersigned stockholder fails to comply with Section 2.1 of the Support
Agreement.

[Signatures follow immediately on the next page]

* * * * * *

 

2



--------------------------------------------------------------------------------

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

Dated: July 31, 2007

 

STOCKHOLDER: DAVID FYFE By   /s/ David Fyfe   Name: David Fyfe   Title:

PROXY



--------------------------------------------------------------------------------

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

Dated: July 31, 2007

 

STOCKHOLDER: IAN CHAO By   /s/ Ian Chao   Name: Ian Chao   Title:

PROXY



--------------------------------------------------------------------------------

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

Dated: July 31, 2007

 

STOCKHOLDER: By   /s/ Suk Bae Cha   Name: Suk Bae Cha   Title:   Lucem
Consulting

PROXY



--------------------------------------------------------------------------------

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

Dated: July 31, 2007

 

KELSO INVESTMENT ASSOCIATES VI, L.P.

By:   Kelso GP VI, LLC, its general partner

 

 

By  

/s/ James Connors

  Name: James J. Connors, II   Title:   Managing Member

PROXY



--------------------------------------------------------------------------------

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

Dated: July 31, 2007

 

KEP VI, LLC

By   /s/ James Connors   Name: James J. Connors   Title:   Managing Member

PROXY



--------------------------------------------------------------------------------

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

Dated: July 31, 2007

 

MAGNETITE ASSET INVESTORS L.L.C.

By:   BlackRock Financial Management, Inc.  

its Managing Member

PROXY

By   /s/ Frank Gordon   Name: Frank Gordon   Title:   Managing Director



--------------------------------------------------------------------------------

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

Dated: July 31, 2007

 

CARDINAL COURT INVESTORS

By   /s/ Robert D. Kamman   Name: Robert D. Kamman   Title:   Manager

PROXY